Name: Commission Implementing Regulation (EU) 2016/2080 of 25 November 2016 opening the sale of skimmed milk powder by a tendering procedure
 Type: Implementing Regulation
 Subject Matter: trade policy;  economic policy;  processed agricultural produce;  marketing
 Date Published: nan

 29.11.2016 EN Official Journal of the European Union L 321/45 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2080 of 25 November 2016 opening the sale of skimmed milk powder by a tendering procedure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (2), and in particular Article 28 and Article 31(1) thereof, Whereas: (1) Given the current situation on the skimmed milk powder market in terms of price recovery and the high level of intervention stocks it is appropriate to open the sale of skimmed milk powder from public intervention by a tendering procedure in accordance with Implementing Regulation (EU) 2016/1240. (2) In order to manage sales from intervention in an adequate way, it is necessary to specify the date before which the skimmed milk powder that is available for sale must have entered into public intervention. (3) Pursuant to Article 28(4)(b), (c) and (d) of Implementing Regulation (EU) 2016/1240, it is necessary to fix the periods for the submission of tenders, the minimum quantity for which a tender may be submitted and the amount of the security that has to be lodged when submitting a tender. (4) For the purposes of Article 31(1) of Implementing Regulation (EU) 2016/1240, it is necessary to lay down the time limits by which Member States are to notify the Commission of all admissible tenders. (5) In the interests of an efficient administration, Member States should make their notifications to the Commission in accordance with Commission Regulation (EC) No 792/2009 (3). (6) The Committee for the Common Organisation of the Agricultural Markets has not delivered an opinion within the time limit laid down by its chair, HAS ADOPTED THIS REGULATION: Article 1 Scope Sales by a tendering procedure of skimmed milk powder entered into storage before 1 November 2015 are open under the conditions provided for in Chapter III of Title II of Implementing Regulation (EU) 2016/1240. Article 2 Submission of tenders 1. The period during which tenders may be submitted in response to the first partial invitation to tender shall end on 13 December 2016 at 11.00 (Brussels time). 2. The periods during which tenders may be submitted in response to the second and subsequent partial invitations shall begin on the first working day following the end of the preceding period. They shall end at 11.00 (Brussels time) on the first and third Tuesday of the month. However, in August it shall be 11.00 (Brussels time) on the fourth Tuesday and in December it shall be 11.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day. 3. Tenders shall be submitted to the paying agencies approved by the Member States (4). Article 3 Quantity per tender and unit of measurement The minimum quantity of skimmed milk powder for which a tender may be submitted shall be 20 tonnes. The proposed price shall be the price per 100 kg of product. Article 4 Security When submitting a tender for the sale of skimmed milk powder, a security of EUR 50/tonne shall be lodged to the paying agency where the tender is submitted. Article 5 Notification to the Commission The notification provided for in Article 31(1) of Implementing Regulation (EU) 2016/1240 shall be made in accordance with Regulation (EC) No 792/2009 by 16.00 (Brussels time) on the days referred to in Article 2 of this Regulation. Article 6 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2016. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 206, 30.7.2016, p. 71. (3) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (4) The addresses of the paying agencies are available on the European Commission website http://ec.europa.eu/agriculture/milk/policy-instruments/index_en.htm